Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
This office action addresses claims 22-43 of the Applicant’s Amendment filed on September 2, 2022. As set forth in the Applicant’s response, claims 26-47 has been renumbered to claims 22-43 and claims 40-43 of the renumbered set has been canceled. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,861,756 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Response to Arguments
Double Patenting
The terminal disclaimer filed on September 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of RE47049 and RE48371 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Recapture
	In view of the amendment which adds, “determining a delay between each of said sound sensors and an origin of said array of said sound sensors as a function of distance between each of said sound sensors and said origin, a predefined angle between each of said sound sensors and a reference axis, and an azimuth angle between said references axis and said target sound signal, when said target sound source that emits said target sound signal is in a two dimensional plane, wherein said delay is represented in terms of number of samples, and wherein said determination of said delay enables beamforming for arbitrary numbers of said sound sensors and a plurality of arbitrary configurations of said array of said sound sensors” substantially back to the corresponding claims as set forth in the previous rejection, the Examiner agrees that the Applicant has overcome the recapture rejection. 

101 Rejection
	The previous rejection under 35 USC 101 is moot in view of the cancellation of claims 44-47. 

112 1st Rejection
	In view of the amendment to the claims which adds digital signal processor, the Examiner agrees that the amendment overcomes the previous rejection. 
	In addition, in view of the correction of the antecedent basis issue set forth in the claim 30, the Examiner withdraws the previous rejection. 

Specification 
	In accordance with 37 CFR 1.177, “If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date.”  Although the Applicant has identified each of the reissue application it doesn’t include the statement “more than one reissue application has been filed”. 

103 Rejections
	The Applicant states that claims 22 and 31 were amended to include features similar to claim 1 of US Patent 8,861,756.  The Applicant sates that as discussed during the interview, the relied-upon references are presented in the Office action do not teach or suggest the claimed features recited in claim 22 and 31.  The Examiner notes that as noted on pages 12-13 of the Applicant’s response, the Examiner stated that the references relied-upon in the Office action require reconsideration in view of the amendment. As set forth below, the Examiner has addressed the newly added limitations in view of the prior art. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2022 and September 2, 2022 was received.  The Examiner notes that several submitted documents have been crossed out since they were not legible. Nonetheless, the submission for the remaining cited references is in compliance with the provisions of 37 CFR 1.97.  Accordingly, unless specifically crossed out, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: In accordance with 37 CFR 1.177(a), if the applicant files more than one application for the reissue of a single patent, each such application “must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue application by relationship, application number and filing date.” 
Appropriate correction is required.

Reissue Declaration
The reissue oath/declaration filed on September 2, 2022 is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
Claims 26-47 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 26, 28, 31, and 35-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reuss US Patent 7,359,504 in view of Dmochowski et al., Direction of Arrival Estimation Using a Parameterized Spatial Correlation Matrix (hereinafter Dmochowski) and further in view of Li et al. A Portable USB-Based Microphone Array Device for Robust Speech Recognition”. 
Regarding claim 22:
A method for enhancing a target sound signal from a plurality of sound signals, comprising: 
Reuss discloses a system comprising a microphone array (e.g., 102, 202) for enhancing a target sound signal (e.g., voice 212) from a plurality of sound signals (voice, noise sources, echo). See col. 2, lines 50-67 and col. 12, lines 25-29 (device “provide[s] an optimal voice output with minimal microphone background noise and minimal acoustic echo”).  
providing a microphone array system comprising an array of sound sensors positioned in a configuration, 
Reuss discloses a “multi-element microphone array 102” (array of sound sensors). See Fig. 1 and col. 3, lines 46-47. Reuss further discloses a “four microphone beamformer” that “includes a microphone array 202”  See Fig. 2, col. 5:66-67, and col. 4:34-43 (“Those of ordinary skill in the art will appreciate that the inventive concepts described herein apply equally well to microphone arrays having any number of microphones and array shapes which are different than linear’).
a sound source localization unit, 
The Examiner notes Reuss discloses a SSL unit because Reuss’s beamform voice processors emphasize sounds “from a particular location and to deemphasize sounds from other locations.” See col. 5:18-27. Reuss discloses adaptive beamformers where the “directional sensitivity can be dynamically changed depending on the changing locations or conditions associated with a target source, such as a user voice[.]” See 5:39-45
The processor forms a beam “in the direction of the voice.” See 5:57-61; Fig. 2, 6:17-42, 6:58-7:9.) Reuss further discloses that determining the DOA can be implemented “as part of the function of the beamform voice processor[.]” (See 7:24-42.) 
The Examiner notes that if it is considered that Reuss does not disclose a sound source localization unit, Dmochowski renders it obvious. Dmochowski discloses that the “location of a signal source is of much interest” and that there exists a “large and increasing need to locate and track sound sources.” (See pg. 1327 – I. Introduction) Dmochowski uses the SRP algorithm to determine the DOA and thereby estimate the target sound signal’s location. (See page 1330) 
A person of ordinary skill in the art (POSITA) would have been motivated to combine Reuss’s and Dmochowski’s teachings, and incorporate Dmochowski’s SSL algorithm (SRP) into Reuss’s DSP. 
The Examiner notes that Reuss and Dmochowski address the same problem—determining the target signal’s DOA. (See Reuss at 7:34-35, 5:39-45, 5:54-65; Dmochowski at page 1327.) However, Reuss does not require a specific algorithm for determining the DOA. (6:43-50 (beamformer uses “any one of several common DSP algorithms”).) 
Thus, a POSITA would have been motivated to use Dmochowski’s SSL algorithm (SRP) for determining DOA. Dmochowski discloses that SRP outperforms other SSL algorithms, particularly in reverberant environments like Reuss’s. (See page 1337). Dmochowski states that SSL algorithms such as SRP were useful for a “signal-enhancing beamformer” that “must continuously monitor the position of the desired signal source in order to provide the desired directivity[.]” (See page 1327.) 
Thus, a POSITA would have been motivated to use Dmochowski’s SRP method to monitor the target source and steer Reuss’s adaptive beamformer. This combination represents using a known technique (SRP algorithm) to improve a similar system in the same way. The combination also represents using a known element in a known system to yield predictable results (e.g., continuously determining source location for adaptive beamforming). 
an adaptive beamforming unit, 
Reuss’s system includes a “beamform voice processor” (108, 208) to “emphasize sounds from a particular location and to deemphasize sounds from other locations.” See 5:18-27, 6:17-43, 5:57-60. The beamform voice processor may be an adaptive beamformer where the “directional sensitivity can be dynamically changed depending on the changing locations or conditions associated with a target source, such as a user voice, and undesired sources, such as acoustic echo or background noise.” (See 5:39-45; 6:19-21 (“beams are formed using … adaptive beamforming techniques”).) This beamforming “makes it possible to electronically ‘steer’ an array by emphasizing and/or de-emphasizing voice or noise sounds from objects as they move from location to location.” See 5:46-49; id., 5:49-54 (beamform voice processor can “pick up speech in situations such as teleconferences, where hands-free speech acquisition is desired, where there are multiple talkers or where the talkers are moving”), 5:54-57 (through “use of beamforming and other such techniques, the array’s directivity pattern can be updated rapidly to follow a moving talker”).
a noise reduction unit, and 
Reuss discloses a “noise reducer” comprising noise reduction algorithms to “enhance the vocal to non-vocal signal quality”. See Fig. 1, 10:51-54; 10:60-11:18 (describing noise reduction techniques, including “spectral subtraction”),  11:27-12:24 (techniques for noise reduction), 4:58-61 (background noise is “suppressed by a noise reduction algorithm”) Fig 2.)
an echo cancellation unit, 
Reuss discloses an “echo controller” that operates like “acoustic echo cancellers” known in the art. See 9:34-39, Fig. 1, Fig. 2 (“to echo control”). The echo controller is “configured in digital signal processor form” to “cancel the echo signal component[.]” (See 9:40-42, 9:53-54, 3:21-26 (invention uses “echo cancellation techniques”), 4:56-58, 7:2-3 (“Additional acoustic echo control is implemented … by the echo canceller.”).) The output is an “echo controlled voice signal 113 with reduced echo[.]” See 9:41-49; id., 9:50-64, 9:65-10:20 (adaptive filters for echo cancellation), 10:36-38.
wherein said sound source localization unit, said adaptive beamforming unit, said noise reduction unit, and said echo cancellation unit are implemented in a digital signal processor performing digital signal processing computations, and wherein said digital signal processor is in operative communication with said array of said sound sensors; 
Reuss discloses that the “units” are implemented in a single DSP.  Reuss discloses that the “beamform voice processor” (which includes both a SSL unit and an adaptive beamforming unit as set forth above), the “echo controller” (echo cancellation unit), and the “noise reducer” (noise reduction unit) are “implemented by a digital signal processor.” (See claim 7; claim 16, 6:43-49.) Reuss further discloses that “[b]eamformers, echo controllers and noise reducers can be implemented as separate stages or convolved together in any combination as a single stage[.]” See 12:55-67. Reuss explains that convolving the units together as a single stage “has the advantage of reducing the amount of processing required in the implementation, which reduces the cost, and it can reduce the end-to-end delay, also known as latency, of the implementation” which Reuss states is “useful for user comfort.” Reuss further identifies commercially available DSPs that can implement the required signal processing as a single stage. (See 12:63-67, 12:41-46, 5:9-12, 6:43-49, 9:40-42).
As set forth above, if it is considered that the teachings of Reuss does not reflect the SSL also being integrated into the DSP (since the teachings of SSL are also relied upon by the teachings of Dmochowski), the Examiner notes that implementing the four algorithms in a single DSP would have been obvious. 
Reuss suggests it by disclosing that: (a) the beamformer, echo canceller, and noise reducer are all implemented in “a” DSP; and (b) the entire “signal processing circuit[,]” which includes the SSL unit, adaptive beamforming unit, noise reduction unit, and echo cancellation unit, is “implemented by a digital signal processor.” (See claims 7, 16) 
Reuss provides the motivation to combine the claimed “units” in a single stage because Reuss discloses that doing so reduces processing, cost, and end-to-end delay. (See 12:58-62.) It would have been obvious to implement a single-stage algorithm in one DSP, for example, on a model Reuss identified. POSITAs knew a single DSP implementation would reduce cost and power consumption by reducing circuit elements. Thus, it would save circuit board space and avoid the need to program multiple DSPs. The Examiner also notes that combining multiple prior-art algorithms into a single DSP was the predictable implementation of known elements according to known methods. Thus, a POSITA would have been motivated to implement the units in a single DSP and would expected success in doing so.
receiving said sound signals from a plurality of disparate sound sources, by said sound sensors, wherein said received sound signals comprise said target sound signal from a target sound source among said disparate sound sources, and ambient noise signals; 
Reuss discloses a system comprising a microphone array (e.g., 102, 202) for enhancing a target sound signal (e.g., voice 212) from a plurality of sound signals (voice, noise sources, echo). (See 2:50-67, 12:25-29 (device “provide[s] an optimal voice output with minimal microphone background noise and minimal acoustic echo”), 1:49-55, 2:19-21, 3:21-27, 4:14-18 (array detects voice signal, speaker output, and background noise), 6:37-42, claim 18). 
Reuss discloses a “multi-element microphone array 102” (array of sound sensors) Fig. 1, 3:45-46, claim 1. Reuss further discloses a “four microphone beamformer” that “includes a microphone array 202” Reuss’s sensors “receive said sound signal from a plurality of disparate sound sources.” Those received signals comprise the target sound signal (e.g., voice 212) from a target sound source among the disparate sound sources (e.g., X1, X2, 228) and ambient noise signals.
determining a delay between each of said sound sensors and an origin of said array of said sound sensors as a function of distance between each of said sound sensors and said origin, a predefined angle between each of said sound sensors and a reference axis, and an azimuth angle between said references axis and said target sound signal, when said target sound source that emits said target sound signal is in a two dimensional plane, 
Dmochowski uses SSL algorithms to estimate the target sound signal’s DOA and “to locate and track sounds sources.” (1327) To estimate DOA, Dmochowski’s SSL algorithm determines delays. (1327 (delays are “mapped to the DOA by an appropriate inverse function that takes into account array geometry”),1392 (function fl “relates the angle of arrival to the relative delays”), 1130 (using delays to “steer the beamformer to the desired DOA”).). 
Dmochowski determines delays, 𝑔l(𝜃),  using the equation: 𝑔l(𝜃 ) = rc-1 cos(𝜃 - 𝜓l) where 𝜃 is the “azimuth angle of arrival.” (1328-29.) Thus, Dmochowski discloses determining the delay as a function of the recited parameters (the distance (r) between each sensor and the origin, a predefined angle (𝜓𝑙) between each sensor and a reference axis, and the azimuth angle (𝜃) between the reference axis and the target sound signal):

    PNG
    media_image1.png
    273
    296
    media_image1.png
    Greyscale
  
Dmochowski further discloses that the calculation applies when the target sound source is in a “2-D geometry.” (1328-29).
A POSITA would have been motivated to implement Dmochowski’s SSL algorithm, including determining delays, into Reuss’s system. The Examiner notes Reuss’s “beamform voice processor” determines the “direction of the voice” so that the beamformer can steer towards a moving talker. (5:46-61; id., 5:28-45, 7:34-35) Reuss recognizes that each microphone is synchronously sampled to “preserve the time delay information between microphones as required by the beamforming stage.” (5:5-9).
Thus, Reuss suggests using time delay determinations, but does not disclose the calculation. Dmochowski does as set forth above. Thus, a POSITA implementing Reuss would have been motivated to use Dmochowski’s delay equation. A POSITA would have expected success for the reasons discussed above, and further because: Dmochowski’s equation relies on basic geometric parameters (distance, angle); Dmochowski provides the specific equation; determining delays was widely known; and implementing Dmochowski’s equation was within a POSITA’s skill.
wherein said delay is represented in terms of number of samples, and wherein said determination of said delay enables beamforming for said sound sensors in the configuration;
Reuss in view of Dmochowski do not specifically discloses where the delay is represented in terms of the number of samples. 
Nonetheless, Li renders this limitation obvious because it discloses that delay is measured “by the number of samples[.]” (1302, 2nd column.) Like Dmochowski, Li determines a delay 𝜏𝑛 between each nth microphone “and the center of the array.”  Li determines those delays for a linear array using the equation: 𝜏𝑛 = 𝑓𝑠𝑑𝑛cos θ /𝑐 where dn is the distance between the microphone and the array’s center and 𝜃 is the azimuth angle between a reference axis and the target sound signal. (Fig. 3.) 
This equation is the same as Dmochowski’s, where 𝜓𝑙=0 because each microphone is on the same axis. Li’s equation includes multiplying by the sampling rate (𝑓𝑠) to provide the delay in samples rather than seconds. 
A POSITA would have been motivated to combine the teachings of Reuss, Dmochowski and Li, and represent Dmochowski’s delay in samples, since it reflects the simple substitution of one known unit for another to yield predictable results. Additionally, using samples as disclosed by Li would have been useful because digital systems like Dmochowski’s and Reuss’s operate in samples. Indeed, Reuss discloses converting sound to a “sampled stream of digital Pulse Code Modulated (PCM) samples” before performing the DSP algorithms. (4:44-5:9, 3:41-44, 12:63-67.) 
Reuss also discloses the need for microphones with “sample timing synchronized” to properly perform beamforming. (5:5-9.) This would have motivated a POSITA to measure Dmochowski’s delay in samples when implementing it in Reuss’s digital system. Lastly, Li’s system processes digital signals with a “DSP chip.” (1302.) Signals are represented inside a DSP chip as samples. Thus, it would have been obvious to represent the delays in samples because Reuss also discloses a digital system operating on a DSP. 

estimating a spatial location of said target sound signal from said received sound signals, by said sound source localization unit; 
As set forth above, Reuss  discloses an SSL unit because Reuss’s beamform voice processors emphasize sounds “from a particular location and de-emphasize sounds from other locations.” (See 5:18-27.) Reuss discloses adaptive beamformers where the “directional sensitivity can be dynamically changed depending on the changing locations or conditions associated with a target source, such as a user voice[.]” (5:39-45) The processor forms a beam “in the direction of the voice.” (5:57-61; Fig. 2, 6:17-42, 6:58-7:9.) Reuss further discloses that determining the DOA can be implemented “as part of the function of the beam form voice processor[.]” (7:24-42.) 
Thus, the portion of Reuss’s beamform voice processor that determines the voice’s DOA is an SSL unit that estimates the target sound signal’s location, and Reuss expressly discloses this limitation. (See Figs. 1-2)
In addition, Reuss’s beamform voice processor necessarily estimates the voice signal’s location to “dynamically change” the beamformer’s directional sensitivity depending on the “changing locations” of the “target source, such as a user voice[.]” (See 5:39- 45.) Reuss’s system necessarily includes an SSL unit for estimating the target sound signal’s location because that is the only way for the beamform voice processor to steer the array’s directivity pattern “to follow a moving talker.” 
In addition, as set forth above Dmochowski renders it obvious. Dmochowski discloses that the “location of a signal source is of much interest” and that there exists a “large and increasing need to locate and track sound sources.” Dmochowski uses the SRP algorithm to determine the DOA and thereby estimate the target sound signal’s location. 
A POSITA would have been motivated to combine Reuss’s and Dmochowski’s teachings and incorporate Dmochowski’s SSL algorithm (SRP) into Reuss’s DSP. It is noted that Reuss and Dmochowski address the same problem—determining the target signal’s DOA. (See Reuss at 7:34-35, 5:39-45, 5:54-65; Dmochowski at 1327.) However, Reuss does not require a specific algorithm for determining the DOA. (Reuss at 6:43-50 (beamformer uses “any one of several common DSP algorithms”).) 
Thus, a POSITA would have been motivated to use Dmochowski’s SSL algorithm (SRP) for determining DOA. In addition,  Dmochowski discloses that SRP outperforms other SSL algorithms, particularly in reverberant environments like Reuss’s. (See page 1337).
Dmochowski states that SSL algorithms such as SRP were useful for a “signal-enhancing beamformer” that “must continuously monitor the position of the desired signal source in order to provide the desired directivity[.]” (See page 1327.) 
Thus, a POSITA would have been motivated to use Dmochowski’s SRP method to monitor the target source and steer Reuss’s adaptive beamformer. This combination represents using a known technique (SRP algorithm) to improve a similar system in the same way. The combination also represents using a known element in a known system to yield predictable results (e.g., continuously determining source location for adaptive beamforming). 
performing adaptive beamforming for steering a directivity pattern of said array of said sound sensors in a direction of said spatial location of said target sound signal, by said adaptive beamforming unit, wherein said adaptive beamforming unit enhances said target sound signal and partially suppresses said ambient noise signals;
Reuss discloses at col 5:46-49 (adaptive beamformer “makes it possible to electronically ‘steer’ an array by emphasizing and/or de-emphasizing voice or noise sounds from objects as they move from location to location”), 5:40-62, 6:17-26, 6:53-55.) The beamformer partially suppresses ambient noise signals at least by directing null beams towards noise sources. (See 5:57-61, 6:17-26, 6:58-7:9.)
performing echo cancellation, by said echo cancellation unit, for further enhancing said target sound signal; and
Reuss discloses an “echo controller” that operates like “acoustic echo cancellers” known in the art. See 9:34-39, Fig. 1, Fig. 2 (“to echo control”). The echo controller is “configured in digital signal processor form” to “cancel the echo signal component[.]” (See 9:40-42, 9:53-54, 3:21-26 (invention uses “echo cancellation techniques”), 4:56-58, 7:2-3 (“Additional acoustic echo control is implemented … by the echo canceller.”).) The output is an “echo controlled voice signal 113 with reduced echo[.]” (See 9:41-49; id., 9:50-64, 9:65-10:20 (adaptive filters for echo cancellation), 10:36-38, claims 1, 12, 18.)
suppressing said ambient noise signals, by said noise reduction unit, for further enhancing said target sound signal.
Reuss discloses a “noise reducer” comprising noise reduction algorithms to “enhance the vocal to non-vocal signal quality”. See Fig. 1, 10:51-54; 10:60-11:18 (describing noise reduction techniques, including “spectral subtraction”),  11:27-12:24 (techniques for noise reduction), 4:58-61 (background noise is “suppressed by a noise reduction algorithm”), claims 1, 10-12, 17, 18, Fig 2.)

Regarding claim 26:
The method of claim 22, wherein said noise reduction unit performs noise reduction by using one of a Wiener-filter based noise reduction algorithm, a spectral subtraction noise reduction algorithm, an auditory transform based noise reduction algorithm, or a model based noise reduction algorithm. 
Reuss discloses a “spectral subtraction” noise reduction algorithm. (See col. 11:10- 14, 10:36-11:22).

Regarding claim 28:
The method of claim 22, wherein said microphone array system is implemented in one of hands-free devices, handheld devices, conference phones and video conferencing applications, mobile devices, devices with voice inputs, and wherein said hands-free devices and handheld devices comprise tablet computers and laptop computers. 
Reuss discloses a device for teleconferences and other situations “where hands-free speech acquisition is desired[.]” (See 5:49-54; 4:4-11, claim 8 (“a hands-free communication device”), claim 9 (“a mobile communication device).

Regarding claim 31:
A microphone array system for enhancing a target sound signal from a plurality of sound signals, comprising: 
Reuss discloses a system comprising a microphone array (e.g., 102, 202) for enhancing a target sound signal (e.g., voice 212) from a plurality of sound signals (voice, noise sources, echo). See col. 2, lines 50-67 and col. 12, lines 25-29 (device “provide[s] an optimal voice output with minimal microphone background noise and minimal acoustic echo”).  
an array of sound sensors positioned in a configuration, 
Reuss discloses a “multi-element microphone array 102” (array of sound sensors). See Fig. 1 and col. 3, lines 46-47. Reuss further discloses a “four microphone beamformer” that “includes a microphone array 202”  See Fig. 2, col. 5:66-67, and col. 4:34-43 (“Those of ordinary skill in the art will appreciate that the inventive concepts described herein apply equally well to microphone arrays having any number of microphones and array shapes which are different than linear’).
wherein said sound sensors receive said sound signals from a plurality of disparate sound sources, wherein said received sound signals comprise said target sound signal from a target sound source among said disparate sound sources, and ambient noise signals;
Reuss discloses a system comprising a microphone array (e.g., 102, 202) for enhancing a target sound signal (e.g., voice 212) from a plurality of sound signals (voice, noise sources, echo). (See 2:50-67, 12:25-29 (device “provide[s] an optimal voice output with minimal microphone background noise and minimal acoustic echo”), 1:49-55, 2:19-21, 3:21-27, 4:14-18 (array detects voice signal, speaker output, and background noise), 6:37-42, claim 18). 
Reuss discloses a “multi-element microphone array 102” (array of sound sensors) Fig. 1, 3:45-46, claim 1. Reuss further discloses a “four microphone beamformer” that “includes a microphone array 202” Reuss’s sensors “receive said sound signal from a plurality of disparate sound sources.” Those received signals comprise the target sound signal (e.g., voice 212) from a target sound source among the disparate sound sources (e.g., X1, X2, 228) and ambient noise signals.
a digital signal processor to perform digital signal processing computations, wherein said digital signal processing computations comprise: 
Reuss identifies commercially available DSPs that can implement the required signal processing. See 12:63-67, 12:41-46, 5:9-12, 6:43-49, 9:40-42.
determining a delay between each of said sound sensors and an origin of said array of said sound sensors as a function of distance between each of said sound sensors and said origin, a predefined angle between each of said sound sensors and a reference axis, and an azimuth angle between said references axis and said target sound signal, when said target sound source that emits said target sound signal is in a two dimensional plane, 
Dmochowski uses SSL algorithms to estimate the target sound signal’s DOA and “to locate and track sounds sources.” (1327) To estimate DOA, Dmochowski’s SSL algorithm determines delays. (1327 (delays are “mapped to the DOA by an appropriate inverse function that takes into account array geometry”),1392 (function fl “relates the angle of arrival to the relative delays”), 1130 (using delays to “steer the beamformer to the desired DOA”).). 
Dmochowski determines delays, 𝑔l(𝜃),  using the equation: 𝑔l(𝜃 ) = rc-1 cos(𝜃 - 𝜓l) where 𝜃 is the “azimuth angle of arrival.” (1328-29.) Thus, Dmochowski discloses determining the delay as a function of the recited parameters (the distance (r) between each sensor and the origin, a predefined angle (𝜓𝑙) between each sensor and a reference axis, and the azimuth angle (𝜃) between the reference axis and the target sound signal):

    PNG
    media_image1.png
    273
    296
    media_image1.png
    Greyscale
  
Dmochowski further discloses that the calculation applies when the target sound source is in a “2-D geometry.” (1328-29).
A POSITA would have been motivated to implement Dmochowski’s SSL algorithm, including determining delays, into Reuss’s system. The Examiner notes Reuss’s “beamform voice processor” determines the “direction of the voice” so that the beamformer can steer towards a moving talker. (5:46-61; id., 5:28-45, 7:34-35) Reuss recognizes that each microphone is synchronously sampled to “preserve the time delay information between microphones as required by the beamforming stage.” (5:5-9).
Thus, Reuss suggests using time delay determinations, but does not disclose the calculation. Dmochowski does as set forth above. Thus, a POSITA implementing Reuss would have been motivated to use Dmochowski’s delay equation. A POSITA would have expected success for the reasons discussed above, and further because: Dmochowski’s equation relies on basic geometric parameters (distance, angle); Dmochowski provides the specific equation; determining delays was widely known; and implementing Dmochowski’s equation was within a POSITA’s skill.
wherein said delay is represented in terms of number of samples, and wherein said determination of said delay enables beamforming for said sound sensors in the configuration;
Reuss in view of Dmochowski do not specifically discloses where the delay is represented in terms of the number of samples. 
Nonetheless, Li renders this limitation obvious because it discloses that delay is measured “by the number of samples[.]” (1302, 2nd column.) Like Dmochowski, Li determines a delay 𝜏𝑛 between each nth microphone “and the center of the array.”  Li determines those delays for a linear array using the equation: 𝜏𝑛 = 𝑓𝑠𝑑𝑛cos θ /𝑐 where dn is the distance between the microphone and the array’s center and 𝜃 is the azimuth angle between a reference axis and the target sound signal. (Fig. 3.) 
This equation is the same as Dmochowski’s, where 𝜓𝑙=0 because each microphone is on the same axis. Li’s equation includes multiplying by the sampling rate (𝑓𝑠) to provide the delay in samples rather than seconds. 
A POSITA would have been motivated to combine the teachings of Reuss, Dmochowski and Li, and represent Dmochowski’s delay in samples, since it reflects the simple substitution of one known unit for another to yield predictable results. Additionally, using samples as disclosed by Li would have been useful because digital systems like Dmochowski’s and Reuss’s operate in samples. Indeed, Reuss discloses converting sound to a “sampled stream of digital Pulse Code Modulated (PCM) samples” before performing the DSP algorithms. (4:44-5:9, 3:41-44, 12:63-67.) 
Reuss also discloses the need for microphones with “sample timing synchronized” to properly perform beamforming. (5:5-9.) This would have motivated a POSITA to measure Dmochowski’s delay in samples when implementing it in Reuss’s digital system. Lastly, Li’s system processes digital signals with a “DSP chip.” (1302.) Signals are represented inside a DSP chip as samples. Thus, it would have been obvious to represent the delays in samples because Reuss also discloses a digital system operating on a DSP. 
estimating a spatial location of said target sound signal from said received sound signals, by a sound source localization unit; 
Reuss  discloses a sound source localization (SSL) unit because Reuss’s beamform voice processors emphasize sounds “from a particular location and de-emphasize sounds from other locations.” (See 5:18-27.) Reuss discloses adaptive beamformers where the “directional sensitivity can be dynamically changed depending on the changing locations or conditions associated with a target source, such as a user voice[.]” (5:39-45) The processor forms a beam “in the direction of the voice.” (5:57-61; Fig. 2, 6:17-42, 6:58-7:9.) Reuss further discloses that determining the DOA can be implemented “as part of the function of the beam form voice processor[.]” (7:24-42.) 
Thus, the portion of Reuss’s beamform voice processor that determines the voice’s DOA is an SSL unit that estimates the target sound signal’s location, and Reuss expressly discloses this limitation. (See Figs. 1-2)
In addition, Reuss’s beamform voice processor necessarily estimates the voice signal’s location to “dynamically change” the beamformer’s directional sensitivity depending on the “changing locations” of the “target source, such as a user voice[.]” (See 5:39- 45.) Reuss’s system necessarily includes an SSL unit for estimating the target sound signal’s location because that is the only way for the beamform voice processor to steer the array’s directivity pattern “to follow a moving talker.” 
In addition, as set forth above Dmochowski renders it obvious. Dmochowski discloses that the “location of a signal source is of much interest” and that there exists a “large and increasing need to locate and track sound sources.” Dmochowski uses the SRP algorithm to determine the DOA and thereby estimate the target sound signal’s location. 
A POSITA would have been motivated to combine Reuss’s and Dmochowski’s teachings and incorporate Dmochowski’s SSL algorithm (SRP) into Reuss’s DSP. It is noted that Reuss and Dmochowski address the same problem—determining the target signal’s DOA. (See Reuss at 7:34-35, 5:39-45, 5:54-65; Dmochowski at 1327.) However, Reuss does not require a specific algorithm for determining the DOA. (Reuss at 6:43-50 (beamformer uses “any one of several common DSP algorithms”).) 
Thus, a POSITA would have been motivated to use Dmochowski’s SSL algorithm (SRP) for determining DOA. In addition,  Dmochowski discloses that SRP outperforms other SSL algorithms, particularly in reverberant environments like Reuss’s. (See page 1337).
Dmochowski states that SSL algorithms such as SRP were useful for a “signal-enhancing beamformer” that “must continuously monitor the position of the desired signal source in order to provide the desired directivity[.]” (See page 1327.) 
Thus, a POSITA would have been motivated to use Dmochowski’s SRP method to monitor the target source and steer Reuss’s adaptive beamformer. This combination represents using a known technique (SRP algorithm) to improve a similar system in the same way. The combination also represents using a known element in a known system to yield predictable results (e.g., continuously determining source location for adaptive beamforming). 
performing adaptive beamforming for steering a directivity pattern of said array of said sound sensors in a direction of said spatial location of said target sound signal, by an adaptive beamforming unit, wherein said adaptive beamforming unit enhances said target sound signal and partially suppresses said ambient noise signals; 
Reuss’s system includes a “beamform voice processor” (108, 208) to “emphasize sounds from a particular location and to deemphasize sounds from other locations.” See 5:18-27, 6:17-43, 5:57-60. The beamform voice processor may be an adaptive beamformer where the “directional sensitivity can be dynamically changed depending on the changing locations or conditions associated with a target source, such as a user voice, and undesired sources, such as acoustic echo or background noise.” (See 5:39-45; 6:19-21 (“beams are formed using … adaptive beamforming techniques”).) This beamforming “makes it possible to electronically ‘steer’ an array by emphasizing and/or de-emphasizing voice or noise sounds from objects as they move from location to location.” See 5:46-49; id., 5:49-54 (beamform voice processor can “pick up speech in situations such as teleconferences, where hands-free speech acquisition is desired, where there are multiple talkers or where the talkers are moving”), 5:54-57 (through “use of beamforming and other such techniques, the array’s directivity pattern can be updated rapidly to follow a moving talker”).
Reuss discloses at col 5:46-49 (adaptive beamformer “makes it possible to electronically ‘steer’ an array by emphasizing and/or de-emphasizing voice or noise sounds from objects as they move from location to location”), 5:40-62, 6:17-26, 6:53-55.) The beamformer partially suppresses ambient noise signals at least by directing null beams towards noise sources. (See 5:57-61, 6:17-26, 6:58-7:9.)
performing echo cancellation, by an echo cancellation unit, for further enhancing said target sound signal; and 
Reuss discloses an “echo controller” that operates like “acoustic echo cancellers” known in the art. See 9:34-39, Fig. 1, Fig. 2 (“to echo control”). The echo controller is “configured in digital signal processor form” to “cancel the echo signal component[.]” (See 9:40-42, 9:53-54, 3:21-26 (invention uses “echo cancellation techniques”), 4:56-58, 7:2-3 (“Additional acoustic echo control is implemented … by the echo canceller.”).) The output is an “echo controlled voice signal 113 with reduced echo[.]” (See 9:41-49; id., 9:50-64, 9:65-10:20 (adaptive filters for echo cancellation), 10:36-38, claims 1, 12, 18.)
suppressing said ambient noise signals, by a noise reduction unit, for further enhancing said target sound signal.
Reuss discloses a “noise reducer” comprising noise reduction algorithms to “enhance the vocal to non-vocal signal quality”. See Fig. 1, 10:51-54; 10:60-11:18 (describing noise reduction techniques, including “spectral subtraction”),  11:27-12:24 (techniques for noise reduction), 4:58-61 (background noise is “suppressed by a noise reduction algorithm”), claims 1, 10-12, 17, 18, Fig 2.)

Regarding claim 35:
The system of claim 31, wherein said noise reduction unit is one of a Wiener-filter based noise reduction unit, a spectral subtraction noise reduction unit, an auditory transform based noise reduction unit, or a model based noise reduction unit. 
Reuss discloses a “spectral subtraction” noise reduction algorithm. (See col. 11:10- 14, 10:36-11:22).

Regarding claim 36:
The method of claim 32, wherein said steering of said directivity pattern of said array of said sound sensors in said direction of said spatial location of said target sound signal, by said fixed beamformer, is to within one of a number of directivity patterns, wherein the number of directivity patterns are pre-designed based on number of said sound sensors in said array of sound sensors. 
	See col. 4, lines 29-43 of Reuss which discloses that based on the number of sound sensors (i.e. number of microphones), additional A/D converters plus processing capacity to perform the beam forming functions on the larger array is needed. Thus, the number of sound sensors affects the design of the beamformer. 

Regarding claim 37:
The system of claim 31, wherein said microphone array system is implemented in one of hands-free devices, handheld devices, conference phones and video conferencing applications, mobile devices, devices with voice inputs, and wherein said hands-free devices and handheld devices comprise tablet computers and laptop computers. 
Reuss discloses a device for teleconferences and other situations “where hands-free speech acquisition is desired[.]” (See 5:49-54; 4:4-11, claim 8 (“a hands-free communication device”), claim 9 (“a mobile communication device).

Claims 23, 24, 27, 29, 30, 32, 33, 38, and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reuss in view of Dmochowski  and further in view of Li and further in view of Brandstein, Microphone Arrays: Signal Processing Techniques and Applications, (hereinafter Brandstein).
Regarding claim 23:  
The method of claim 22, wherein said adaptive beamforming comprises: providing a fixed beamformer, a blocking matrix, and an adaptive filter in said adaptive beamforming unit; 
Reuss in view of Dmochowski do not specifically discloses wherein the adaptive beamforming comprises a fixed beamformer, a blocking matrix, and an adaptive filter in said adaptive beamforming unit. 
Nonetheless, Brandstein describes an adaptive beamformer, the Griffiths-Jim beamformer (GJBF) (See page 88 – Section 5.2), which comprises a fixed beamformer, blocking matrix (“BM”), and multiple input canceller (“MC”) comprising adaptive filters (See Fig. 5.1., 87-89; id., Fig. 5.8, 97-99)
steering said directivity pattern of said array of said sound sensors in said direction of said spatial location of said target sound signal, by said fixed beamformer, for enhancing said target sound signal, when said target sound source is in motion; 
Brandstein discloses the fixed beamformer “is designed to form a beam in the look direction so that the target signal is passed and all other signals are attenuated.” (See page 88.) Brandstein further discloses that the “look direction is steered to the continuously estimated DOA[.]” (See page 91)
feeding said ambient noise signals to said adaptive filter by blocking said target sound signal received from said target sound source, by said blocking matrix; and 
Brandstein’s “MC is composed of multiple adaptive filters each of which is driven by a BM output[.]” (See page 88.) The BM “forms a null in the look direction so that the target signal is suppressed and all other signals are passed through.”. Accordingly, the BM blocks the target signal and feeds the ambient noise signals to the adaptive filters. ((BM’s function “is to block the target signal”), See pages 97-99.
adaptively filtering and cancelling said ambient noise signals, by said adaptive filter, in response to voice activity detection, wherein said voice activity detection comprises detecting one of presence and absence of said target sound signal in said sound signals received from said disparate sound sources.
Brandstein discloses that the adaptive filters subtract the ambient noise signals, fed by the BM, from the enhanced target signal. (See pages 88-89.) As a result, “undesirable signals such as ambient noise … are suppressed.” (See page 89.) Brandstein further discloses an “adaptation mode control (AMC)” for controlling the adaptive filters in response to voice activity detection. (See pages 91, 97.) The AMC “discriminate[s] active and inactive periods of the target” based “on an estimate of the SIR [Signal-to-Interference Ratio].” (See pages 97, 99.) Brandstein adapts the filters “only when the target signal is absent” to add robustness to the adaptive beamforming. See page 97.
A POSITA would have been motivated to combine Brandstein’s adaptive beamformer, the GJBF, with Reuss. As set forth above, Reuss discloses an adaptive beamformer. Reuss specifically states that the beams are “formed using conventional or adaptive beamforming techniques well known to those of ordinary skill in the art.” (See Reuss at 6:19-21, 6:29-31; id., 6:43-49.) The GJBF was one such known adaptive beamformer, and Brandstein was a publication known to those of ordinary skill. 
Thus, Reuss suggests the combination. As set forth above, Reuss’s adaptive beamformer adaptively steers its directivity pattern towards a moving speaker using DOA estimates. Brandstein explains that beamforming algorithms that depend on a target DOA, such as Reuss’s, can be hindered by “steering vector errors caused by … array imperfections[.]” (See pages 88-89.) Brandstein teaches that the GJBF with adaptation control—also called “GJBF-CNA” (See page 99)—can ameliorate such steering vector errors. (See pages 90-91.) Brandstein further teaches that the GJBF-CNA is particularly “effective in a real environment.” (See pages 106, 104.)
 Accordingly, a POSITA would have been motivated to implement Brandstein’s GJBF in Reuss’s adaptive beamformer to improve performance. In addition, Brandstein implements the GJBF-CNA in a “real-time DSP system” (See pages 104-05) and discloses integrating it with a microphone array, noise canceler, and echo canceller (See page 106). Thus, using the GJBF-CNA in the DSP in Reuss’s integrated system would have been combining prior art elements according to known methods to yield predictable results. 
Regarding claim 24:
The method of claim 23, wherein said fixed beamformer performs fixed beamforming by one of: filtering and summing output sound signals from said sound sensors, or delaying and summing output sound signals from said sound sensors. 
Brandstein’s fixed beamformer includes Fixed Filters that filter the sounds signals and a summation unit that sums the signals (See page 89, Fig. 5.1; page 98, Fig. 5.8.) 
As set forth above, it would have been obvious to a person of ordinary skill in the art to use Brandstein’s GJBF-CAN in the device of Reuss. 

Regarding claim 27:
The method of claim 23, wherein said steering of said directivity pattern of said array of said sound sensors in said direction of said spatial location of said target sound signal, by said fixed beamformer, is pre-designed based on number of said sound sensors in said array of sound sensors. 
	See col. 4, lines 29-43 of Reuss which discloses that based on the number of sound sensors (i.e. number of microphones), additional A/D converters plus processing capacity to perform the beam forming functions on the larger array is needed. Thus, the number of sound sensors affects the design of the beamformer. 

Regarding claim 29:
The method of claim 22, wherein said estimating said spatial location of said target sound signal from said received sound signals, by said sound source localization unit, comprises using a steered response power-phase transform (SRP- PHAT) and correlation, wherein said sound source localization unit combines a time difference of arrival (TDOA) method and a steered response power (SRP) method for said estimation of said spatial location of said target sound signal from said received sound signals. 
Reuss discloses an SSL unit as set forth above because Reuss’s beamform voice processors emphasize sounds “from a particular location and de-emphasize sounds from other locations.” (See 5:18-27.) Reuss discloses adaptive beamformers where the “directional sensitivity can be dynamically changed depending on the changing locations or conditions associated with a target source, such as a user voice[.]” (See 5:39-45) The processor forms a beam “in the direction of the voice.” (See 5:57-61; Fig. 2, 6:17-42, 6:58-7:9.) 
Reuss further discloses that determining the DOA can be implemented “as part of the function of the beam form voice processor[.]” (See 7:24-42.) Thus, the portion of Reuss’s beamform voice processor that determines the voice’s DOA is an SSL unit that estimates the target sound signal’s location, and Reuss expressly discloses this limitation. (See Figs. 1-2; Brandstein discloses SRP-PHAT and its benefits. (See 170-172; 171 (SRP-PHAT “combine[s] the advantages” of known methods).) 
As set forth above, it would have been obvious to modify the SSL unit of the Reuss and Dmochowski combination to use SRP-PHAT. Brandstein states that SRP-PHAT “perform[s] in a manner similar to the standard SRP-based approaches” but with better results. (See page 171.) SRP-PHAT provides “more precise location estimates[.]” (See pages 170-172; 157 (it is “significantly more robust” than “the traditional localization techniques”), pages 164.) Brandstein presents a study (See  pages 172-178) and concludes that SRP-PHAT “consistently outperforms” SRP (See page 176) and has “performance advantages” (See page 177). 
Brandstein (See page 162) explains SRP-PHAT is well-suited for the reverberant environment in which Reuss’s system operates. (Reuss 7:3-11; Brandstein page 172 (SRP-PHAT has “decreased sensitivity to noise and reverberations”).) Thus, using SRP-PHAT would improve performance. 
Reuss, Dmochowski and Brandstein all disclose steering an adaptive beamformer toward a sound signal’s DOA. Brandstein identifies SRP-PHAT as one of a small number of known SSL algorithms. 
Thus, a POSITA would have found it obvious to try each one. The combination represents nothing more than using a known technique (SRP-PHAT) to improve a similar device in the same way (determining source location). The combination also reflects applying a known technique to a device ready for improvement to yield predictable results (DOA estimation). 
A POSITA would have reasonably expected success in integrating SRP-PHAT into Reuss’s system given Brandstein’s comprehensive discussion of SRP-PHAT. Brandstein describes SRP-PHAT in detail (See pages 172-178) and provides the information a POSITA would have needed to implement SRP-PHAT. 

Regarding claim 30:
The method of claim 29, wherein for a direction i (0 ≤ I ≤ 360 ) and 1 ≤ t ≤ (ALL PAIR), a correlation value corr(Dit) between a tth pair of the sound sensors corresponding to a delay Dit is calculated by a formula: 

    PNG
    media_image2.png
    63
    211
    media_image2.png
    Greyscale

On page 1330, Dmochowski states (“This paper relates broadband spatial spectral estimators in terms of the parameterized spatial correlation matrix  
    PNG
    media_image3.png
    32
    101
    media_image3.png
    Greyscale
where f is some estimation function, ϕ is the steered azimuth angel, and S(ϕ) is the estimate of the broadband spatial spectrum at azimuth angle ϕ.   Dmochowski further provides the following steered beamformer spectral estimate 

    PNG
    media_image4.png
    70
    344
    media_image4.png
    Greyscale

 and wherein said spatial location of said target sound signal is calculated by a formula:

    PNG
    media_image5.png
    45
    154
    media_image5.png
    Greyscale

As explained in page 1330, Dmochowski discloses the DOA estimate is given by:

    PNG
    media_image6.png
    48
    65
    media_image6.png
    Greyscale
	
    PNG
    media_image7.png
    33
    142
    media_image7.png
    Greyscale

As set forth above 	represents the correlation value. See also page 1328 which discloses that by using a circular array, spatial discrimination over the entire 360 degree azimuth range is provided. 
As set forth above, a POSITA would have been motivated to combine Reuss’s and Dmochowski’s teachings and incorporate Dmochowski’s SSL algorithm (SRP) into Reuss’s DSP. It is noted that Reuss and Dmochowski address the same problem—determining the target signal’s DOA. (See Reuss at 7:34-35, 5:39-45, 5:54-65; Dmochowski at 1327.) However, Reuss does not require a specific algorithm for determining the DOA. (Reuss at 6:43-50 (beamformer uses “any one of several common DSP algorithms”).) 
Thus, a POSITA would have been motivated to use Dmochowski’s SSL algorithm (SRP) for determining DOA including its disclosed algorithms. In addition,  Dmochowski discloses that SRP outperforms other SSL algorithms, particularly in reverberant environments like Reuss’s. (See page 1337).

Regarding claim 32:
The system of claim 31, wherein said adaptive beamforming comprises: providing a fixed beamformer, a blocking matrix, and an adaptive filter in said adaptive beamforming unit; 
Reuss in view of Dmochowski do not specifically discloses wherein the adaptive beamforming comprises a fixed beamformer, a blocking matrix, and an adaptive filter in said adaptive beamforming unit. 
Nonetheless, Brandstein describes an adaptive beamformer, the Griffiths-Jim beamformer (GJBF) (See page 88 – Section 5.2), which comprises a fixed beamformer, blocking matrix (“BM”), and multiple input canceller (“MC”) comprising adaptive filters (See Fig. 5.1., 87-89; id., Fig. 5.8, 97-99)
steering said directivity pattern of said array of said sound sensors in said direction of said spatial location of said target sound signal, by said fixed beamformer, for enhancing said target sound signal, when said target sound source is in motion; 
Brandstein discloses the fixed beamformer “is designed to form a beam in the look direction so that the target signal is passed and all other signals are attenuated.” (See page 88.) Brandstein further discloses that the “look direction is steered to the continuously estimated DOA[.]” (See page 91)
feeding said ambient noise signals to said adaptive filter by blocking said target sound signal received from said target sound source, by said blocking matrix; and
Brandstein’s “MC is composed of multiple adaptive filters each of which is driven by a BM output[.]” (See page 88.) The BM “forms a null in the look direction so that the target signal is suppressed and all other signals are passed through.”. Accordingly, the BM blocks the target signal and feeds the ambient noise signals to the adaptive filters. ((BM’s function “is to block the target signal”), See pages 97-99.
adaptively filtering and cancelling said ambient noise signals, by said adaptive filter, in response to voice activity detection, wherein said voice activity detection comprises detecting one of presence and absence of said target sound signal in said sound signals received from said disparate sound sources.
Brandstein discloses that the adaptive filters subtract the ambient noise signals, fed by the BM, from the enhanced target signal. (See pages 88-89.) As a result, “undesirable signals such as ambient noise … are suppressed.” (See page 89.) Brandstein further discloses an “adaptation mode control (AMC)” for controlling the adaptive filters in response to voice activity detection. (See pages 91, 97.) The AMC “discriminate[s] active and inactive periods of the target” based “on an estimate of the SIR [Signal-to-Interference Ratio].” (See pages 97, 99.) Brandstein adapts the filters “only when the target signal is absent” to add robustness to the adaptive beamforming. See page 97.
A POSITA would have been motivated to combine Brandstein’s adaptive beamformer, the GJBF, with Reuss. As set forth above, Reuss discloses an adaptive beamformer. Reuss specifically states that the beams are “formed using conventional or adaptive beamforming techniques well known to those of ordinary skill in the art.” (See Reuss at 6:19-21, 6:29-31; id., 6:43-49.) The GJBF was one such known adaptive beamformer, and Brandstein was a publication known to those of ordinary skill. 
Thus, Reuss suggests the combination. As set forth above, Reuss’s adaptive beamformer adaptively steers its directivity pattern towards a moving speaker using DOA estimates. Brandstein explains that beamforming algorithms that depend on a target DOA, such as Reuss’s, can be hindered by “steering vector errors caused by … array imperfections[.]” (See pages 88-89.) Brandstein teaches that the GJBF with adaptation control—also called “GJBF-CNA” (See page 99)—can ameliorate such steering vector errors. (See pages 90-91.) Brandstein further teaches that the GJBF-CNA is particularly “effective in a real environment.” (See pages 106, 104.)
 Accordingly, a POSITA would have been motivated to implement Brandstein’s GJBF in Reuss’s adaptive beamformer to improve performance. In addition, Brandstein implements the GJBF-CNA in a “real-time DSP system” (See pages 104-05) and discloses integrating it with a microphone array, noise canceler, and echo canceller (See page 106). Thus, using the GJBF-CNA in the DSP in Reuss’s integrated system would have been combining prior art elements according to known methods to yield predictable results. 
Regarding claim 33:
The system of claim 32, wherein said fixed beamformer performs fixed beamforming by one of: filtering and summing output sound signals from said sound sensors, or delaying and summing output sound signals from said sound sensors. 
Brandstein’s fixed beamformer includes Fixed Filters  that filter the sounds signals and a summation unit that sums the signals (See page 89, Fig. 5.1; page 98, Fig. 5.8.) 
As set forth above, it would have been obvious to a person of ordinary skill in the art to use Brandstein’s GJBF-CAN in the device of Reuss. 

Regarding claim 38:
The system of claim 31, wherein said estimating said spatial location of said target sound signal from said received sound signals, by said sound source localization unit, comprises using a steered response power-phase transform (SRP- PHAT) and correlation, wherein said sound source localization unit combines a time difference of arrival (TDOA) method and a steered response power (SRP) method for said estimation of said spatial location of said target sound signal from said received sound signals. 
Reuss discloses an SSL unit as set forth above because Reuss’s beamform voice processors emphasize sounds “from a particular location and de-emphasize sounds from other locations.” (See 5:18-27.) Reuss discloses adaptive beamformers where the “directional sensitivity can be dynamically changed depending on the changing locations or conditions associated with a target source, such as a user voice[.]” (See 5:39-45) The processor forms a beam “in the direction of the voice.” (See 5:57-61; Fig. 2, 6:17-42, 6:58-7:9.) 
Reuss further discloses that determining the DOA can be implemented “as part of the function of the beam form voice processor[.]” (See 7:24-42.) Thus, the portion of Reuss’s beamform voice processor that determines the voice’s DOA is an SSL unit that estimates the target sound signal’s location, and Reuss expressly discloses this limitation. (See Figs. 1-2; Brandstein discloses SRP-PHAT and its benefits. (See 170-172; 171 (SRP-PHAT “combine[s] the advantages” of known methods).) 
As set forth above, it would have been obvious to modify the SSL unit of the Reuss and Dmochowski combination to use SRP-PHAT. Brandstein states that SRP-PHAT “perform[s] in a manner similar to the standard SRP-based approaches” but with better results. (See page 171.) SRP-PHAT provides “more precise location estimates[.]” (See pages 170-172; 157 (it is “significantly more robust” than “the traditional localization techniques”), pages 164.) Brandstein presents a study (See  pages 172-178) and concludes that SRP-PHAT “consistently outperforms” SRP (See page 176) and has “performance advantages” (See page 177). 
Brandstein (See page 162) explains SRP-PHAT is well-suited for the reverberant environment in which Reuss’s system operates. (Reuss 7:3-11; Brandstein page 172 (SRP-PHAT has “decreased sensitivity to noise and reverberations”).) Thus, using SRP-PHAT would improve performance. 
Reuss, Dmochowski and Brandstein all disclose steering an adaptive beamformer toward a sound signal’s DOA. Brandstein identifies SRP-PHAT as one of a small number of known SSL algorithms. 
Thus, a POSITA would have found it obvious to try each one. The combination represents nothing more than using a known technique (SRP-PHAT) to improve a similar device in the same way (determining source location). The combination also reflects applying a known technique to a device ready for improvement to yield predictable results (DOA estimation). 
A POSITA would have reasonably expected success in integrating SRP-PHAT into Reuss’s system given Brandstein’s comprehensive discussion of SRP-PHAT. Brandstein describes SRP-PHAT in detail (See pages 172-178) and provides the information a POSITA would have needed to implement SRP-PHAT. 

Regarding Claim 39:
The system of claim 38, , wherein for a direction i (0 ≤ I ≤ 360 ) and 1 ≤ t ≤ (ALL PAIR), a correlation value corr(Dit) between a tth pair of the sound sensors corresponding to a delay Dit is calculated by a formula: 

    PNG
    media_image2.png
    63
    211
    media_image2.png
    Greyscale


On page 1330, Dmochowski states (“This paper relates broadband spatial spectral estimators in terms of the parameterized spatial correlation matrix  
    PNG
    media_image3.png
    32
    101
    media_image3.png
    Greyscale
where f is some estimation function, ϕ is the steered azimuth angel, and S(ϕ) is the estimate of the broadband spatial spectrum at azimuth angle ϕ.   Dmochowski further provides the following steered beamformer spectral estimate 

    PNG
    media_image4.png
    70
    344
    media_image4.png
    Greyscale

 and wherein said spatial location of said target sound signal is calculated by a formula:

    PNG
    media_image5.png
    45
    154
    media_image5.png
    Greyscale

As explained in page 1330, Dmochowski discloses the DOA estimate is given by:

    PNG
    media_image6.png
    48
    65
    media_image6.png
    Greyscale
	
    PNG
    media_image7.png
    33
    142
    media_image7.png
    Greyscale

As set forth above 	represents the correlation value. See also page 1328 which discloses that by using a circular array, spatial discrimination over the entire 360 degree azimuth range is provided. 
As set forth above, a POSITA would have been motivated to combine Reuss’s and Dmochowski’s teachings and incorporate Dmochowski’s SSL algorithm (SRP) into Reuss’s DSP. It is noted that Reuss and Dmochowski address the same problem—determining the target signal’s DOA. (See Reuss at 7:34-35, 5:39-45, 5:54-65; Dmochowski at 1327.) However, Reuss does not require a specific algorithm for determining the DOA. (Reuss at 6:43-50 (beamformer uses “any one of several common DSP algorithms”).) 
Thus, a POSITA would have been motivated to use Dmochowski’s SSL algorithm (SRP) for determining DOA including its disclosed algorithms. In addition,  Dmochowski discloses that SRP outperforms other SSL algorithms, particularly in reverberant environments like Reuss’s. (See page 1337).
Claims 25 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reuss in view of Dmochowski  and further in view of Brandstein and further in view of Abutalebi et al. US Patent Pub. 20040071284.
Regarding claim 25: 
The method of claim 23, wherein said adaptive filtering comprises one of full-band adaptive filtering or sub-band adaptive filtering, wherein said sub-band adaptive filtering comprises: providing an analysis filter bank, an adaptive filter matrix, and a synthesis filter bank in said adaptive filter; 
Reuss as set forth above, does not specifically disclose the adaptive filter comprises one of full band adapting filtering or sub-band adaptive filtering. 
Nonetheless, Abutalebi’s system comprises an analysis filterbank, subband processing blocks (214i), and a synthesis filterbank (See Fig. 20, [0108];  [0037], Fig. 11, [0080], Fig. 17, [0101], claim 12 (claiming “analysis filterbank,” “adaptive filter module,” and “synthesis filterbank”). 
Each “subband processing block” can implement an adaptive processing block (“APB”) (See [0108]) which includes an “adaptive filter” for each sub-band ([0082], Fig. 12; [0042], [0048], [0050]) 
The Examiner notes that a POSITA would have understood that the individual adaptive filters for each sub-band together form an adaptive filter matrix. 
splitting said enhanced target sound signal from said fixed beamformer and said ambient noise signals from said blocking matrix into a plurality of frequency sub- bands, by said analysis filter bank; 
Abutalebi’s analysis filterbank receives a “primary signal” d(n) that represents “a digital signal corresponding to a speaker” and a “reference signal” x(n) that represents a “digital signal corresponding to the interfering noise.” See [0054], [0108].) The “primary signal” and the “reference signal” are provided to analysis filterbanks 16, 18 (See [0108]), which “convert their input signals into a plurality of oversampled subband signals.” (See [0040], [0108]; [0036]-[0037], [0039], [0041], [0050]. 
Thus, Abutalebi discloses splitting the enhanced target sound signal and ambient noise signals into sub-bands using an analysis filter bank.
In addition, Brandstein discloses a fixed beamformer for providing the enhanced target sound signal and a blocking matrix for providing the ambient noise signals as set forth above. 
Accordingly, Abutalebi in combination with Brandstein discloses an analysis filter bank that splits the enhanced target sound signal and ambient noise signals (from Brandstein’s fixed beamformer and blocking matrix, respectively) into sub-bands.
adaptively filtering said ambient noise signals in each of said frequency sub- bands, by said adaptive filter matrix, in response to said detection of one of said presence and said absence of said target sound signal in said sound signals received from said disparate sound sources; and 
The sub-band processing blocks of Figure 20 process the reference noise signals with APBs. (See [0108].) The APBs can include a “Double-Talk Detector (DTD) 140A to control the adaptation process of the adaptive filter.” ( [0082], Fig. 12.) The DTD determines when a user is talking using “voice-activity detectors.” 
Abutalebi discloses that “quick adaptation of the adaptive filter” occurs when the DTD detects single-talk, i.e., when only one of the near-end and far-end users is talking. 
Accordingly, the APB adaptively filters the reference noise signals in response to detection of the presence or absence of the target sound signal (near-end user). 
synthesizing a full-band sound signal using said frequency sub-bands of said enhanced target sound signal, by said synthesis filter bank. 
Abutalebi discloses that “[t]he outputs of the subband processing block 214i … are combined by the WOLA synthesis filterbank 132.” (See [0109], Fig. 20; [0037].) The resulting synthesis output is a signal “in which the effect of the undesired signal has been cancelled.” ( claim 12, [0011].) 
Accordingly, the synthesis filterbank synthesizes a full-band sound signal using the frequency subbands.
A POSITA would have been motivated to combine Reuss, Dmochowski, and Brandstein with Abutalebi’s sub-band processing. Reuss, Dmochowski, and Brandstein disclose systems for directional signal processing with microphone arrays using adaptive beamformers. Abutalebi similarly discloses subband adaptive filter systems for “adaptive directional signal processing with microphone arrays.” (See paragraphs [0053], [0108]-[0110], Figs. 20-21.) Further, Brandstein discloses that its adaptive filters employ a normalized Least Means-Square algorithm with fullband signals. (See page 96)
Abutalebi describes the shortcomings of full-band processing and concludes that subband adaptive filter systems “greatly reduce[] the update rate and the length of the adaptive filters resulting in much lower computational complexity.” (See paragraph [0005].) 
Thus, a POSITA would have been motivated to apply sub-band processing to Brandstein’s adaptive filters to simplify the computational complexity. The substitution of sub-band processing for full-band processing also would have been the simple substitution of one known element for another to obtain predictable results. A POSITA would have had a reasonable expectation of success in combining Abutalebi and Brandstein. The inputs to Abutalebi’s sub-band adaptive filter system include: (1) a “primary signal” d(n), which represents “a digital signal corresponding to a speaker,” and (2) a “reference signal” x(n), which represents a “digital signal corresponding to the interfering noise.” (See paragraph [0054].) Brandstein’s adaptive beamformer generates these same signals. (See page 88) 
Moreover, both references teach that the adaptive filters are controlled based on voice activity detection. (See Brandstein at pages 91, 97; Abutalebi at paragraph [0082].) Accordingly, the integration of Abutalebi’s sub-band adaptive filters into Brandstein’s system would have involved applying a well-known processing technique (sub-band processing) to a known device (GJBF) ready for improvement to yield predictable results. 
Thus, a POSITA would have expected success in combining the subband adaptive filters into Brandstein and Reuss’s system. A POSITA would have found it obvious to implement Brandstein’s adaptive beamformer in Reuss’s system. For the same reasons, it would have been obvious to implement Brandstein’s beamformer, modified to include subband processing, in Reuss’s system. 

Regarding claim 34:
The system of claim 32, wherein said adaptive filtering comprises one of full-band adaptive filtering or sub-band adaptive filtering, wherein said sub-band adaptive filtering comprises: providing an analysis filter bank, an adaptive filter matrix, and a synthesis filter bank in said adaptive filter; 
Reuss as set forth above, does not specifically disclose the adaptive filter comprises one of full band adapting filtering or sub-band adaptive filtering. 
Nonetheless, Abutalebi’s system comprises an analysis filterbank, subband processing blocks (214i), and a synthesis filterbank (See Fig. 20, [0108];  [0037], Fig. 11, [0080], Fig. 17, [0101], claim 12 (claiming “analysis filterbank,” “adaptive filter module,” and “synthesis filterbank”). 
Each “subband processing block” can implement an adaptive processing block (“APB”) (See [0108]) which includes an “adaptive filter” for each sub-band ([0082], Fig. 12; [0042], [0048], [0050]) 
The Examiner notes that a POSITA would have understood that the individual adaptive filters for each sub-band together form an adaptive filter matrix. 
splitting said enhanced target sound signal from said fixed beamformer and said ambient noise signals from said blocking matrix into a plurality of frequency sub- bands, by said analysis filter bank; 
Abutalebi’s analysis filterbank receives a “primary signal” d(n) that represents “a digital signal corresponding to a speaker” and a “reference signal” x(n) that represents a “digital signal corresponding to the interfering noise.” See [0054], [0108].) The “primary signal” and the “reference signal” are provided to analysis filterbanks 16, 18 (See [0108]), which “convert their input signals into a plurality of oversampled subband signals.” (See [0040], [0108]; [0036]-[0037], [0039], [0041], [0050]. 
Thus, Abutalebi discloses splitting the enhanced target sound signal and ambient noise signals into sub-bands using an analysis filter bank.
In addition, Brandstein discloses a fixed beamformer for providing the enhanced target sound signal and a blocking matrix for providing the ambient noise signals as set forth above. 
Accordingly, Abutalebi in combination with Brandstein discloses an analysis filter bank that splits the enhanced target sound signal and ambient noise signals (from Brandstein’s fixed beamformer and blocking matrix, respectively) into sub-bands.
adaptively filtering said ambient noise signals in each of said frequency sub- bands, by said adaptive filter matrix, in response to said detection of one of said presence and said absence of said target sound signal in said sound signals received from said disparate sound sources; and 
Abutalebi’s analysis filterbank receives a “primary signal” d(n) that represents “a digital signal corresponding to a speaker” and a “reference signal” x(n) that represents a “digital signal corresponding to the interfering noise.” See [0054], [0108].) The “primary signal” and the “reference signal” are provided to analysis filterbanks 16, 18 (See [0108]), which “convert their input signals into a plurality of oversampled subband signals.” (See [0040], [0108]; [0036]-[0037], [0039], [0041], [0050]. 
Thus, Abutalebi discloses splitting the enhanced target sound signal and ambient noise signals into sub-bands using an analysis filter bank.
In addition, Brandstein discloses a fixed beamformer for providing the enhanced target sound signal and a blocking matrix for providing the ambient noise signals as set forth above. 
Accordingly, Abutalebi in combination with Brandstein discloses an analysis filter bank that splits the enhanced target sound signal and ambient noise signals (from Brandstein’s fixed beamformer and blocking matrix, respectively) into sub-bands.
synthesizing a full-band sound signal using said frequency sub-bands of said enhanced target sound signal, by said synthesis filter bank. 
Abutalebi discloses that “[t]he outputs of the subband processing block 214i … are combined by the WOLA synthesis filterbank 132.” (See [0109], Fig. 20; [0037].) The resulting synthesis output is a signal “in which the effect of the undesired signal has been cancelled.” ( claim 12, [0011].) 
Accordingly, the synthesis filterbank synthesizes a full-band sound signal using the frequency subbands.
A POSITA would have been motivated to combine Reuss, Dmochowski, and Brandstein with Abutalebi’s sub-band processing. Reuss, Dmochowski, and Brandstein disclose systems for directional signal processing with microphone arrays using adaptive beamformers. Abutalebi similarly discloses subband adaptive filter systems for “adaptive directional signal processing with microphone arrays.” (See paragraphs [0053], [0108]-[0110], Figs. 20-21.) Further, Brandstein discloses that its adaptive filters employ a normalized Least Means-Square algorithm with fullband signals. (See page 96)
Abutalebi describes the shortcomings of full-band processing and concludes that subband adaptive filter systems “greatly reduce[] the update rate and the length of the adaptive filters resulting in much lower computational complexity.” (See paragraph [0005].) 
Thus, a POSITA would have been motivated to apply sub-band processing to Brandstein’s adaptive filters to simplify the computational complexity. The substitution of sub-band processing for full-band processing also would have been the simple substitution of one known element for another to obtain predictable results. A POSITA would have had a reasonable expectation of success in combining Abutalebi and Brandstein. The inputs to Abutalebi’s sub-band adaptive filter system include: (1) a “primary signal” d(n), which represents “a digital signal corresponding to a speaker,” and (2) a “reference signal” x(n), which represents a “digital signal corresponding to the interfering noise.” (See paragraph [0054].) Brandstein’s adaptive beamformer generates these same signals. (See page 88) 
Moreover, both references teach that the adaptive filters are controlled based on voice activity detection. (See Brandstein at pages 91, 97; Abutalebi at paragraph [0082].) Accordingly, the integration of Abutalebi’s sub-band adaptive filters into Brandstein’s system would have involved applying a well-known processing technique (sub-band processing) to a known device (GJBF) ready for improvement to yield predictable results. 
Thus, a POSITA would have expected success in combining the subband adaptive filters into Brandstein and Reuss’s system. A POSITA would have found it obvious to implement Brandstein’s adaptive beamformer in Reuss’s system. For the same reasons, it would have been obvious to implement Brandstein’s beamformer, modified to include subband processing, in Reuss’s system. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees:  
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992